       Case 3:18-cv-00559-MCC Document 123 Filed 06/19/20 Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILSON P. RICHARD,                          :      Civil No. 3:18-CV-559
                                            :
      Plaintiff                             :
                                            :
v.                                          :      (Magistrate Judge Carlson)
                                            :
FINANCE OF AMERICA                          :
MORTGAGE, LLC formerly known                :
as GATEWAY FUNDING                          :
DIVERSIFIED MORTGAGE                        :
SERVICES, LP; QBE INSURANCE                 :
CORPORATION; PROGRESSIVE                    :
SPECIALITY INSURANCE                        :
AGENCY, INC.; and GREAT                     :
AMERICAN ASSURANCE                          :
COMPANY,                                    :
                                            :
      Defendants                            :

                          MEMORANDUM ORDER

THE BACKGROUND OF THIS CASE IS AS FOLLOWS:

      This case, which comes before us for consideration of a motion to clarify the

status of cross claims, (Doc. 120), involves questions concerning who may be liable

for insurance coverage and what kind of indemnification may be owed to the

plaintiff, Wilson P. Richard, for two separate incidents of water damage that

occurred at Wilson’s home in Jim Thorpe, Pennsylvania in March 2016 and
       Case 3:18-cv-00559-MCC Document 123 Filed 06/19/20 Page 2 of 4




February 2017. Wilson’s complaint, which was amended three times, (Docs. 1, 33,

69, 93), recites that Richard has been harmed by a course of conduct that resulted in

the cancellation of his original homeowner’s insurance and the substitution of a

lender force-placed insurance policy1 in 2016, which provided him with less

coverage at the time that he experienced property damage losses in 2016 and 2017.

Richard pursued these claims in a global, comprehensive fashion, bringing this

action against his mortgagee, a mortgage servicing company, two insurance

companies and an insurance agency, seeking damages he claims he is owed for water

damage to his home. Richard sued these parties collectively in an attempt to affix

blame at the foot of at least one of these companies so that he can be indemnified

against the losses he claims he incurred. One of the defendants named by Richard,

Ocwen Loan Servicing, LLC (“Ocwen”), moved to dismiss this complaint alleging

that there was no causal connection between Ocwen’s conduct and any injury

suffered by the plaintiff. The court agreed and dismissed Ocwen as a defendant in

August of 2019. Richard v. Fin. of Am. Mortg., LLC, No. 3:18-CV-559, 2019 WL

3756895, at *1 (M.D. Pa. July 23, 2019), report and recommendation adopted sub

nom. Richard v. Fin. of Am. Mortgages, LLC, No. 3:18-CV-559, 2019 WL 3753682


1
 “[T]he term ‘force-placed insurance’ means hazard insurance obtained by a
servicer on behalf of the owner or assignee of a mortgage loan that insures the
property securing such loan.” 12 C.F.R. § 1024.37(a)(1).


                                         2
         Case 3:18-cv-00559-MCC Document 123 Filed 06/19/20 Page 3 of 4




(M.D. Pa. Aug. 8, 2019). Ocwen was terminated as a party in this lawsuit at that

time.

        The instant motion to clarify identifies what may have been a latent ambiguity

in this prior dismissal order. At the time that this order was entered dismissing the

plaintiff’s claims against Ocwen as too legally, logically and temporally remote to

state a claim upon which relief may be granted, another defendant in this case,

Finance of America, LLC, had lodged a cross claim against Ocwen which alleged

contractual and common law rights to indemnification. (Doc. 76). The dismissal

order did not speak directly to this cross claim, thus creating the perceived ambiguity

which inspired Finance of America, LLC, to file this motion to clarify, (Doc. 120),

which Ocwen opposes. (Docs. 120-22).

        Where a defendant’s cross claims against another defendant were dependent

upon the viability of the plaintiff’s underlying claims, some courts have suggested

that dismissal of the plaintiff’s complaint extinguishes the cross claim as well. See

generally Paws Up Ranch, LLC v. Green, No. 2:12-CV-01547-GMN-NJ, 2014 WL

4828934, at *4 (D. Nev. Sept. 30, 2014). However, the third circuit court of appeals

has stated to the contrary, announcing that: “(A) dismissal of the original complaint

as to one of the defendants named therein does not operate as a dismissal of a cross-

claim filed against such defendant by a codefendant.” Fairview Park Excavating Co.




                                           3
       Case 3:18-cv-00559-MCC Document 123 Filed 06/19/20 Page 4 of 4




v. Al Monzo Const. Co., 560 F.2d 1122, 1125 (3d Cir. 1977)(citing Aetna Insurance

Co. v. Newton, 398 F.2d 729, 734 (3d Cir. 1968)).

      Accordingly, in order to address, and resolve, this ambiguity, IT IS

ORDERED as follows: Finance of America, LLC.’s motion to clarify, (Doc. 120),

is GRANTED, in part, and on or before, July 10, 2020, Finance of America, LLC

may file a motion to reinstate its cross claim. If such a motion is filed, on or before

July 20, 2020 Ocwen may move to dismiss this cross claim.

      So ordered this 19th day of June 2020.


                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




                                          4
